In re Blitch/Krebs et al; Blitch/Krebs, a Joint Venture; Briee-Morris Associates; Blitch Architects, Inc.; J.J. Krebs & Sons, Inc.; Brice-Morris Architects/Engrs; — Defendants); applying for supervisory and/or remedial writs; Parish of Jefferson, Twenty-Fourth Judicial District Court, Div. “M”, No. 431-377; to the Court of Appeal, Fifth Circuit, No. 94-CW-0813.
Granted. Judgment of the trial court granting the motion to strike the jury order is reversed. The cross-claim filed against the Joint Venture was directed to an issue triable by a jury as required by La.Code Civ.P. art. 1733(C). Case remanded to the district court for further proceedings.
CALOGERO, C.J., and DENNIS and KIMBALL, JJ., would deny the writ.
JOHNSON, J., not on panel.